Case 1:20-cv-00350-PAB-MEH Document 75 Filed 09/24/20 USDC Colorado Page 1 of 5




                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:20-cv-00350-PAB-MEH

  DR. WILLIAM MOREAU,

                      Plaintiff,

  v.

  UNITED STATES OLYMPIC & PARALYMPIC COMMITTEE,

                      Defendant.


             DEFENDANT’S MOTION TO RESTRICT ACCESS TO DOCUMENT 69


           In an abundance of caution and an effort to continue to mitigate the harm to the USOPC’s

  privilege rights occasioned by Plaintiff’s counsel’s conduct in this litigation, Defendant United

  States Olympic & Paralympic Committee (“Defendant” or “USOPC”), by and through its

  undersigned counsel and pursuant to D.C.COLO.LCivR 7.2(2), requests that Doc. 69, containing

  Defendant’s Reply in support of its Motion to Disqualify Killmer, Lane & Newman, LLP, (“Doc.

  69” or “Reply”), be maintained as a Level 1 restricted document. Doc. 69 necessarily discusses

  information relevant to the disqualification question before the Court and, in so doing, has the

  potential to implicate the USOPC’s privilege rights if made publicly available.

          I. CERTIFICATE OF CONFERRAL PURSUANT TO D.C.COLO.LCIVR 7.1.

           Counsel for Defendant has conferred with counsel for Plaintiff about the relief requested

  in this Motion. Plaintiff’s counsel has indicated that they oppose the relief requested herein.

                                       II. FACTUAL BACKGROUND

           While working in a position of importance, trust, and responsibility at the USOPC, Moreau




  Active/52291118.1
Case 1:20-cv-00350-PAB-MEH Document 75 Filed 09/24/20 USDC Colorado Page 2 of 5




  elected to secretly misappropriate USOPC property.           Because his work involved regular

  collaboration with in-house counsel, the materials in his possession – which he wrongfully took –

  includes hundreds of pages of privileged documents. Moreau then provided those materials to his

  counsel at Killmer, Lane & Newman, LLP. Despite the facially-evident privileged nature of the

  materials Moreau took – and is attempting to use in this lawsuit – Moreau’s counsel has challenged

  the applicability of the USOPC’s asserted privilege. See, e.g., Doc. 61. Because Moreau and his

  counsel have challenged the privileged nature of these materials, the initial burden is on the

  USOPC to substantiate its assertion of privilege. Doc. 69 contains information provided for that

  purpose, including information concerning the substance and purpose of Moreau’s conversations

  with in-house counsel reflected in the materials he took from the USOPC.

                                     III. REQUEST FOR RELIEF

           A.         The USOPC requests that access to Document 69 be maintained as restricted.

           Pursuant to D.C.COLO.LCivR 7.2(c)(1) the USOPC requests that access to Doc. 69 be

  maintained as restricted, as it contains information which implicates the USOPC’s attorney-client

  privilege. This information is being provided for in camera review to address arguments made by

  Plaintiff’s counsel concerning the privileged nature (or lack thereof) of the materials they reviewed

  and seek to rely on in this case. See US v. Zolin, 491 U.S. 554, 567-68 (1989) (discussing the

  propriety of in camera review of privileged materials by the Court for purposes of establishing or

  challenging a claim of privilege); accord Blatchley v. Cunningham, No. 15-cv-00460-WYD-

  NYW, 2016 WL 1553573 (D. Colo. April 18, 2016) (confirming that one way in which to submit

  materials for in camera review by the Court is to file them under restricted access).




                                                   2
  Active/52291118.1
Case 1:20-cv-00350-PAB-MEH Document 75 Filed 09/24/20 USDC Colorado Page 3 of 5




           B.         Restricting access to Doc. 69 may be the only way to protect the USOPC’s
                      privilege interests, which clearly outweigh the presumption of public access.

           As contemplated by D.C.COLO.LCivR 7.2(c)(2), restricting access to Doc. 69 may be the

  only way to protect the USOPC’s privilege interest, an interest which outweighs the presumption

  of public access. Although “there is a strong presumption of public disclosure” for materials filed

  with the Court, the “exceptions to that presumption are trade secrets, privileged information and

  information required to be kept secret by statute.” Bait It v. McAleenan, 410 F.Supp.3d 874, n2

  (N.D. Ill. 2019) (internal citations omitted). The information provided to the Court in Doc. 69

  implicates the attorney/client privilege, “the oldest of the privileges for confidential

  communications known to the common law” U.S. v. Zolin, 491 U.S. 554, 562 (1989).

           C.         The USOPC may be seriously injured if Doc. 69, discussing the USOPC’s
                      privileged materials, is publicly available.

           A failure to restrict access to Doc. 69, which discusses information that the USOPC

  contends is protected by attorney-client privilege, may irreparably damage those privileges, the

  loss of which constitutes a serious injury. See, e.g., Mohammed v. Holder, No. 07-cv-02697-MSK-

  BNB, 2014 WL 1493476, *4 (D. Colo. April 15, 2014) (suggesting that, although not properly

  raised in that case, “attorney-client or attorney work product privileges” are proper justifications

  for withholding public access to documents filed with the Court); Alewel v. Dex One Serv., No.

  13-2312-SAC, 2013 WL 6858504, *12-13 (D. Kan. Dec. 20, 2013) (explaining that

  the attorney-client privilege” is a “substantial interest[] recognized by legal authority” justifying

  restricting access to court filings).

           “Preliminary questions concerning . . . the existence of a privilege . . . shall be determined

  by the court.” Fed. R. Evid. 104(a). In order to permit the Court to make such determinations,

  privileged information must be provided to the Court. While it is appropriate for the Court to

                                                     3
  Active/52291118.1
Case 1:20-cv-00350-PAB-MEH Document 75 Filed 09/24/20 USDC Colorado Page 4 of 5




  review this information, it is not appropriate for it to be publicly available, or for it to be made

  available to the other side – who has no right to such information.

           D.         No alternative to restriction is practicable and only restriction will adequately
                      protect the USOPC’s privilege interests.

           As required under D.C.COLO.LCivR 7.2(c)(4), the USOPC attempted to identify an

  alternative to restricting access that would adequately protect the USOPC’s privilege rights and

  the Court’s right to address any dispute concerning that privilege. The only alternative the USOPC

  could identify would be to have the Court strike Doc. 69 from the record and hold an in camera

  hearing wherein the information provided in Doc. 69 would be provided to the Court in person.

  The USOPC defers to the Court with regard to its preferred method of receiving the information

  necessary for it to address the privilege question.

           Defendant has narrowly tailored its request to restrict access and seeks only to limit access

  to the filing which contains information the USOPC has a good faith belief that disclosure of which

  is reasonably likely to affect the USOPC’s privileges. The accompanying exhibit containing the

  expert opinion concerning the ethical rules implicated by Plaintiff’s counsel’s conduct, which does

  not implicate this same concern, is a publicly available filing. [Doc. 70].

           E.         Level 1 Restriction is Requested for Doc. 69.

           Pursuant to D.C.COLO.LCivR 7.2(b) and (c)(5), Level 1 restriction, limiting access to the

  parties and the Court, is requested for Doc. 69. While opposing counsel does not have a right to

  review or use the USOPC’s privileged materials, the materials and information referenced in Doc.

  69 have already been reviewed, extensively, by Plaintiff’s counsel after Moreau provided it to

  them back in 2019. Thus, Level 1 restriction preserves what remains to be preserved of the

  USOPC’s privilege rights.



                                                      4
  Active/52291118.1
Case 1:20-cv-00350-PAB-MEH Document 75 Filed 09/24/20 USDC Colorado Page 5 of 5




           WHEREFORE, the USOPC respectfully requests that Doc. 69 be kept as a Level 1

  restricted document.

           Respectfully submitted September 24, 2020.

                                              By: s/ Beth Ann Lennon
                                                 Beth Ann Lennon
                                                 Raymond M. Deeny
                                                 James S. Korte
                                                 Sherman & Howard L.L.C.
                                                 633 Seventeenth Street, Suite 3000
                                                 Denver, Colorado 80202-3622
                                                 Phone: 303.297.2900
                                                 Fax: 303.298.0940
                                                 blennon@shermanhoward.com
                                                 rdeeny@shermanhoward.com
                                                 jkorte@shermanhoward.com

                                                  Attorneys for the USOPC

                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of September, 2020 a true and correct copy of the
  foregoing was electronically filed with the Clerk of the Court using the CM/ECF system and served
  upon the following:

           Darold W. Killmer, Esq.
           Michael Fairhurst, Esq.
           Thomas B. Kelley, Esq.
           1543 Champa Street, Suite 400
           Denver, CO 80202
           Email: dkillmer@kln-law.com
           Email: mfairhurst@kln-law.com
           Email: tkelley@kln-law.com

                                                        s/ Barbara McCall
                                                        Barbara McCall, Practice Assistant




                                                 5
  Active/52291118.1
